Citation Nr: 1550849	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-31 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In January 2015, the Board reopened the claim and remanded the underlying issue for further evidentiary development.

In July 2015, the Board again remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has bifurcated the claim as reflected on the title page, as the PTSD claim requires application of different legal criteria than the claim for an acquired psychiatric disorder other than PTSD, and different dispositions on the claims are warranted.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a current diagnosis of PTSD. 
2.  The Veteran's anxiety disorder not otherwise specified (NOS) with posttraumatic features is the result of his combat service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304(f) (2014).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, namely anxiety disorder NOS with posttraumatic features, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in July 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the July 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) are satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records (STRs), VA treatment records, reports of VA examination, lay statements, and argument from the Veteran's representative on his behalf.  Pursuant to the Board's July 2015 remand instructions, the Veteran was mailed a letter in September 2015 for the purpose of obtaining records from St. James Hospital in Louisiana from January 1971 to December 1972.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board is unaware of any outstanding evidence or information that has not already been requested.  Additionally and most recently, in April 2015, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, provided a thorough and detailed report, rendered a diagnosis and provided reasons for why certain diagnoses were not appropriate, and provided an explanation for her conclusions.  Additionally, to be explained below, the Board finds that the examination report accurately reflected his current psychiatric state.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for his claim related to psychiatric disability pursuant to 38 C.F.R. § 3.159(c)(4).  

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).
	
The Veteran contends that his psychiatric disorder is related to in-service stressors that occurred while stationed in Vietnam.  While STRs are silent for psychiatric treatment or symptoms, the Board has conceded combat service, and fear of hostile military activity as a result of the Veteran's service in the Republic of Vietnam.  See January 2015 Board Decision.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim for entitlement to service connection for PTSD, while entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted.   

A February 2004 VA treatment record shows a "tentative diagnostic impression" indicating a diagnosis of PTSD.  Specifically, the examiner found that based on the review of the records, interview, and the results of objective measures, that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.

An April 2004 VA treatment record reveals that the Veteran presented with a chief complaint of being depressed.  He admitted having a lot of nightmares about things that happened in Vietnam.  He also reported having flashbacks about things that happened in Vietnam.  He stated that he tried to engage in walking, biking, or listening to music in order to avoid thinking about things that happened in Vietnam.  Upon mental status examination, the Veteran received an Axis I diagnosis of "rule out" major depressive disorder with psychotic origin and "rule out" PTSD.
The Veteran underwent a VA psychiatric examination in November 2011, in which the examiner found that the Veteran did not have a valid diagnosis of PTSD, or any other acquired psychiatric disability.

A January 2012 VA treatment record shows that the Veteran underwent psychological testing.  The psychologist determined that he did not meet the clinical criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of alcohol dependence and anxiety disorder not otherwise specified (NOS) with posttraumatic features.  In a subsequent record, the examining psychologist noted the Veteran's anxiety was "related to post-traumatic stress."

In January 2015, the Board remanded this matter in order to afford the Veteran a VA psychiatric examination to determine what, if any, psychiatric disorder the Veteran was diagnosed with and whether that disorder was related to the Veteran's service.  The Board noted that the November 2011 VA examiner summarily dismissed the February 2004 diagnosis obtained upon VA treatment, stating that it appeared several "objective" tests were given to the Veteran by a VA psychologist in February 2004 - in addition to consideration of the Veteran's subjective complaints of symptomatology - and that the psychologist gave the Veteran a diagnosis of chronic PTSD at that time based on both the subjective and objective evidence obtained during that examination.  Thus, the Board found the November 2011 examiner's summary dismissal of the evidence of a PTSD diagnosis in the claims file to be inadequate, particularly in light of the lack of discussion of the February 2004 psychologist's diagnosis and evaluation which appeared to conflict with the November 2011 examiner's criticism of the VA clinical diagnoses of PTSD in the record.  Accordingly, upon remand, the examiner was asked to address the February 2004 VA psychiatric evaluation and any findings and conclusions therein, as well as the November 2011 VA examiner's findings and conclusions.  

The April 2015 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran reported that he did not currently see mental health providers and that his last visit was in 2013.  He denied taking any antidepressant or antianxiety medications.  The examiner indicated review of the Veteran's claims file in connection with the examination and acknowledged his service in the Republic of Vietnam and fear of hostile military activity.  The examiner found that the Veteran's subjective report was of questionable reliability based on the objective psychological testing performed at the time of his last VA examination, which suggested "malingering or significant exaggeration of symptoms."  Instead, the Veteran was diagnosed with alcohol induced depressive disorder and alcohol use disorder.  His mood symptoms were determined to be secondary to his alcohol use disorder.  The examiner opined that there was no evidence that these disorders began during or were caused by the Veteran's service.  In conclusion, the examiner opined that it was less likely than not that the Veteran's diagnosed alcohol induced depressive disorder and alcohol use disorder were related to the Veteran's military service or caused by his military service.  The examiner further noted that the earlier mentioned February 2004 VA PTSD assessment was not a psychiatric evaluation, but rather, an examination performed by a psychology resident that required a co-signature by a Ph.D., who provided supervision after the examination was written.  In addition to the examination being performed by a psychology resident, there were no supportive objective tests to determine validity.  Therefore, the examiner found that the findings and conclusions therein were considered to be based only on the subjective report of the Veteran, as well as, the lack of experience and training of the resident.  The examiner also made mention of the November 2011 VA examination and indicated that it was conducted by a VA psychologist (Ph.D.) with extensive experience, who found that objective measures of PTSD were invalid and that it was not possible to provide a valid diagnosis without objective support of his symptoms.  The examiner further reiterated the findings of the November 2011 examiner, stating that the VA clinics had never given objective measures to support the Veteran's claim of PTSD, their diagnosis appeared to have been based on subjective reports of symptoms, and an appropriate forensic evaluation included objective and subjective data to determine a diagnosis."  Therefore, the November 2011 VA examiner found it impossible to provide a valid diagnosis without valid testing as stated.  The April 2015 VA examiner further stated that the other pertinent evidence in the claims file was really a lack of evidence for any treatment since 2013, as well as, very sparse treatment in the two years prior to that.  She was only able to find five mental health visits since the time of his last VA examination in November 2011.  She pointed out that typically when Veterans are experiencing severe PTSD, and when they are aware of mental health care services, they seek out such treatment and there will be a record of consistent treatment.  The examiner also indicated that there were some inconsistencies noted between the Veteran's current report on examination when compared with his documented report in the record.  For example, the Veteran claimed that he was not friends with any of his neighbors, yet February 2015 VA treatment records show contradictory reports.  Inconsistencies in current reporting when combined with invalid test results from his last VA treatment examination brought into question the reliability of his report.  For that reason, the April 2015 VA examiner determined that it was not possible to address the Veteran's lay statements regarding the onset and continuity of symptomatology since military service.  The examiner provided rationale for all opinions given.  She stated that the Veteran's diagnosis, medical opinions, and rationales were based on the DSM-V and other professional guidelines, the Veteran's record, and the current examination.  The examiner again stated that the Veteran did not report current symptoms, which met the full criteria for PTSD.  He also had a previous VA examination in November 2011, which showed objective evidence of invalid testing as mentioned above.  Regarding the opinions about his current diagnoses, there was no evidence that his current alcohol use disorder or his current alcohol induced depressive disorder began during or was caused by his service 47 years ago.

The Board finds the April 2015 VA psychiatric examination report, in particular, to have great evidentiary weight as the existence of current PTSD, as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychologist considered the Veteran's psychiatric history, interviewed the Veteran, and inquired about any psychiatric and substance abuse history and treatment.  The VA psychologist specifically considered whether the Veteran had a current diagnosis of PTSD that is related to the Veteran's fear of hostile military or terrorist activity.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court of Appeals for Veterans Claims (Court) held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The April 2015 VA psychiatric examination also reveals similar psychiatric reports and functioning as indicated in the January 2012 and even earlier April 2004 VA treatment record.  As such, the Board finds that the evidence of record has accurately depicted the Veteran's psychiatric state, and the weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD that is due to combat service or is related to the Veteran's fear of hostile military or terrorist activity.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for any other psychiatric disability, the Board recognizes that the Veteran has been diagnosed with alcohol induced depressive disorder and alcohol use disorder.  However, service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. An alcohol abuse disability may only be service-connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the evidence does not suggest that the alcohol abuse disability was acquired as a symptom of, or secondary to, a service-connected disability.  

However, as noted above, the record does reflect that during the appeal period the Veteran has been diagnosed with anxiety disorder NOS with posttraumatic features after psychological testing, which a VA psychologist has related to the Veteran's stressors from military service.  See January 2012 VA treatment records.  Affording the Veteran the benefit of the doubt, service connection for that disability is established.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, namely anxiety disorder NOS with posttraumatic features, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


